Citation Nr: 0924157	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.

2.  Entitlement to service connection for a bilateral hearing 
loss disability. 


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel









INTRODUCTION

The appellant served on active duty from December 1965 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO in Detroit, Michigan, which granted service connection for 
diabetes mellitus, type II, assigning it an evaluation of 20 
percent, and denied service connection for a bilateral 
hearing loss disability.  

The issue of entitlement to an initial rating in excess of 20 
percent for diabetes mellitus, type II, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
appellant's bilateral sensorineural hearing loss disability 
had its onset in service, manifested within one year of 
service separation, or is otherwise related to his active 
military service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

With respect to the appellant's claim for service connection 
for a bilateral hearing loss disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the appellant in May 2006 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claim, and of the appellant's 
and VA's respective duties for obtaining such evidence.  The 
Board concludes that the duty to notify has been satisfied. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to meeting the other notice 
requirements of Quartuccio.  This rule was rescinded by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.

VA also has a duty to assist the appellant in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting him in obtaining service 
treatment records and other pertinent treatment records, as 
well as providing an examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The appellant's service treatment records, VA 
medical records, and private medical records are in the file.  
In his claim, the appellant identified a hearing test by Dr. 
Winters, and provided the doctor's address.  However, the 
appellant did not submit an Authorization and Consent to 
Release Information form to enable VA to obtain this record.  
While VA has a statutory duty to assist the appellant in 
developing evidence pertinent to a claim, the appellant also 
has a duty to assist and cooperate with VA in developing 
evidence.  38 C.F.R. § 3.159(c).  The duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Thus, VA did not abrogate its duty to assist in not 
obtaining this record.  The appellant has also identified 
treatment records for Dr. Kroeze, and submitted the 
appropriate form authorizing VA to obtain this record.  
However, these records only pertain to the appellant's 
treatment for diabetes, and thus are not relevant to his 
hearing loss claim.  Therefore, the appellant's procedural 
rights with respect to his hearing loss claim have not been 
affected by VA's failure to obtain these records.  VA also 
attempted to obtain the appellant's Social Security 
Administration (SSA) records.  However, in October 2007, the 
SSA National Records Center sent a reply to VA stating that 
after exhaustive and comprehensive searches, it was unable to 
locate the records and that further efforts to locate them 
would be futile.  The appellant has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board concludes that 
VA's duty to assist with respect to obtaining the appellant's 
medical and other pertinent records has been satisfied. 

The appellant was also afforded a VA medical examination in 
December 2006 to obtain an opinion as to whether the 
appellant has a bilateral hearing loss disability that may be 
related to service.  The examiner reviewed the claims file 
and medical records, and conducted a physical examination, 
including an audiometric and speech recognition test.  While 
the examiner erred in finding that the appellant's right ear 
hearing loss was more severe than his left ear hearing loss, 
this was not the primary basis for her conclusion that the 
appellant's hearing loss is not related to service; rather, 
as will be discussed below, it was only one of many, more 
cogent reasons for concluding that there was no connection 
between the appellant's hearing loss and his in-service noise 
exposure.  The Board concludes that VA satisfied its duty to 
provide a medical exam.  Further examination or opinion is 
not needed on the hearing loss claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the appellant's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007)

II. Service Connection

The appellant contends that he is entitled to service 
connection for a bilateral hearing loss disability because he 
was exposed to acoustic trauma in service.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As to the first Hickson element, the appellant claims that he 
has a current hearing loss disability.  Impaired hearing will 
be considered to be a disability under the laws administered 
by VA when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).  The Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory 
thresholds set forth in 38 C.F.R. § 3.385 establish when 
hearing loss is severe enough to be service connected.  
Hensley at 159.

The Board is satisfied with the evidence of a current 
disability.  In December 2006, the appellant underwent a VA 
examination in connection with this claim.  The audiological 
examination in this record shows puretone thresholds, in 
decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
40
LEFT
20
25
30
35
45

The appellant's speech recognition scores, based on the 
Maryland CNC Word List, were 98 percent for both ears.  The 
audiogram demonstrates that the appellant has a current 
hearing loss disability in both ears.  The appellant had a 
puretone threshold of 40 decibels or more in both ears at 
4000 Hertz (40 decibels in the right ear and 45 decibels in 
the left ear), and puretone thresholds of 26 decibels or more 
at 2000, 3000, and 4000 Hertz in the left ear.  Thus, the 
appellant's hearing loss qualifies as a current disability 
under 38 C.F.R. § 3.385 for both ears.  

As to the second Hickson element, in-service incurrence of a 
disease or injury, where a veteran is seeking service-
connection for any disability, due consideration shall be 
given to the places, types, and circumstances of such 
veteran's service as shown by the veteran's service record, 
the official history of each organization in which the 
veteran served, the veteran's medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002).  When an injury is incurred in combat, 
satisfactory lay or other evidence will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  Service connection for a 
combat-related injury may be based on lay statements alone, 
but the appellant must still demonstrate a current disability 
and a nexus to service, as to both of which competent medical 
evidence is generally required.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  

The appellant states that as a gunner in Vietnam, he was 
exposed to acoustic trauma from the prolonged firing of 
artillery.  He further states that blood would often run from 
his ears, presumably as a result of noise exposure.  The 
Board has reviewed the appellant's service treatment records.  
In May 1967, the appellant was seen for loss of hearing in 
both ears, most prominently in the left ear.  The diagnosis 
was wax in both ears, which was treated with irrigation.  The 
appellant's service treatment records are otherwise negative 
for any complaints, diagnoses, or treatment of hearing loss 
or other ear conditions, including bleeding from the ears, as 
the appellant claims.  In his October 1967 separation from 
service examination, the appellant denied any trouble with 
his ears in the Report of Medical History.  The audiological 
examination in this record shows puretone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

A speech recognition test was not recorded.  According to the 
audiological examination, the appellant had no hearing loss 
at the time he left the service.  See 38 C.F.R. § 3.385 
(2008); Hensley, supra.  

The appellant has not established that his acoustic trauma 
was incurred in combat.  His DD 214 does not show that the 
appellant received medals or decorations indicating that he 
was in combat, and the appellant has not submitted any other 
evidence showing that he was in combat.  Hence, the 
appellant's lay statements alone will not necessarily suffice 
to establish service incurrence under the more relaxed 
evidentiary standard accorded claims for combat-related 
injuries.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The Board is nevertheless satisfied that he was exposed to 
noise based on the type and circumstances of the appellant's 
service under 38 C.F.R. § 1154(a).  In this regard, it is 
noted that the appellant asserts he served as a gunner in an 
artillery unit, and his DD 214 shows that he served as a 
Field Artillery Officer in an artillery unit. 

As to the third Hickson element, the appellant claims that 
his current hearing loss disability stems from his in-service 
noise exposure.  The Board is mindful of the appellant's 
statements regarding the etiology of his hearing loss.  The 
appellant can attest to factual matters of which he has 
first-hand knowledge; for example, he is competent to report 
that he experiences certain symptoms.  See, e.g., Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  However, the appellant, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to be capable of diagnosing any medical 
disorder or rendering an opinion as to the cause or etiology 
of any current disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, he cannot provide a 
competent opinion regarding the cause of his hearing loss.

There are no medical records in the file pertaining to the 
appellant's hearing loss until the December 2006 VA 
examination.  In this examination, the examiner concluded 
that the appellant's bilateral hearing loss was not caused by 
his military service.  The examiner observed that the 
separation from service examination showed clinically normal 
hearing bilaterally.  The examiner also observed that the 
appellant did not file a claim for hearing loss until forty 
years after his military service.  Moreover, the appellant 
reported a history of vocational noise exposure in an 
industrial setting as a supervisor in a fiberglass factory 
for 15 years without hearing protection use.  The appellant 
also told the examiner that he had a history of recreational 
noise exposure as a deer hunter since the age of 14, firing 
two to four shots a year.  The examiner found that the 
audiological examination showed a very mild to moderately 
severe high frequency hearing loss.  The examiner reported 
that this degree of hearing loss is not consistent with 
acoustic trauma of the type encountered in the military 
service.  Thus, based on a review of the record and the 
findings from the audiological examination, the examiner 
concluded that the appellant's bilateral hearing loss was not 
due to his military service.  

The appellant also submitted a private audiometric 
examination dated in April 2007.  Based on the results of a 
puretone audiometry test, the audiologist diagnosed the 
appellant with bilateral high frequency sensorineural hearing 
loss at 4000 Hertz.  The audiologist recommended hearing 
aids.  The appellant told the examiner that his hearing loss 
had been progressive over a long period of time, but did not 
specify how long this period of time was, or whether he 
experienced hearing loss since the service.  He also reported 
that he "has worked in noise in the past."  The audiologist 
did not provide an opinion as to whether the appellant's 
bilateral hearing loss was caused by his military service.  

Taking into account all of the evidence of record, the Board 
does not find that the appellant's hearing loss is related to 
service.  While there is evidence of a current hearing loss 
disability, the appellant has not demonstrated a nexus 
between his current hearing loss and his in-service noise 
exposure from artillery.  First, although he was exposed to 
noise during service there is no evidence that the appellant 
experienced hearing loss while in service other than 
temporary hearing loss due to wax in his ears.  This 
condition seems to have resolved by the time of the 
appellant's separation from service examination, which did 
not report any hearing problems.  Second, the appellant does 
not allege that he has had continuing symptoms of hearing 
loss since leaving the service.  Third, the appellant did not 
file a claim for hearing loss until almost forty years after 
his separation from service, and there are no medical records 
of evidence during that entire time period reflecting any 
complaints or diagnoses of hearing loss.  This long period 
without any mention of the appellant's hearing loss precludes 
a finding of continuity between the appellant's current 
hearing loss disability and his noise exposure in service; it 
thus weighs heavily against the appellant's claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Finally, in the December 2006 VA 
examination, the examiner concluded that the appellant's 
hearing loss was not caused by his service in the military.  
The private audiometric examination submitted by the 
appellant corroborates the VA examiner's finding that the 
appellant has a current hearing loss disability, but does not 
help to show a nexus between his hearing loss and his in-
service noise exposure, as the audiologist did not offer an 
opinion in this regard.  Thus, the appellant has not 
established service connection on a direct basis for his 
hearing loss disability. 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, service connection for organic diseases of 
the nervous system, such as sensorineural hearing loss, may 
additionally be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Here, there is no evidence showing that the appellant's 
hearing loss manifested to a compensable degree within the 
applicable time period.  Thus, the appellant cannot benefit 
from the statutory presumption of service connection for 
hearing loss that manifests itself to a degree of 10 percent 
or more within one year after separation from service.  See 
38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for bilateral hearing loss must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 


REMAND

Additional assistance in developing evidence pertinent to the 
appellant's claim for an initial rating in excess of 20 
percent for diabetes mellitus, type II, must be provided.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

The appellant provided an Authorization and Consent to 
Release Information form to enable VA to obtain his private 
medical records from Dr. Kroeze, who is treating him for 
diabetes.  In the form, the appellant provided an address for 
the doctor and relevant treatment dates.  The RO did not 
request these records, and they are not in the file.  These 
records should be obtained and associated with the file to 
correctly assess the appellant's current disability.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's private medical 
records from Dr. Kroeze.  All efforts to 
obtain these records should be fully 
documented.  If the Agency of Original 
Jurisdiction (AOJ) is unable to obtain 
these records, it must notify the 
appellant of this fact.  

2.  Then, the AOJ should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


